DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pgs. 4 and 8, with respect to the Drawing Rejections/Objections have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of amendment to the specification.
 Applicant’s arguments and amendments, see pg. 8, with respect to The Rejection of Claims under § 101 have been fully considered and are persuasive.  The rejection of claims 10-18 has been withdrawn in view of amendment.
Applicant’s arguments and amendments, see pg. 8, with respect to The Rejection of Claims under § 112 have been fully considered and are persuasive.  The rejection of claims 4 and 13 has been withdrawn in view of amendment.
Applicant’s arguments, see pgs. 9-12, with respect to The Rejection of Claims Under § 103 of claims 1, 3-4, 6, 9-10, 12-13, 15, and 18-19 by Ashby et al. (US 2011/0093108) in view of “User’s manual FLIR Tools/Tools+” (hereinafter referred to as “FLIR”), “Zimmer Biomet Introduces the World’s First CE Marked, X-Ray Based Patient Specific Instrument for Total Knee Replacement Surgery” (hereinafter referred to as “Zimmer”), and Buisseret et al. (US 2013/0336553), claims 2, 11, and 20 by Ashby, FLIR, Zimmer, and Buisseret in view of Schroeder (US 2019/0328312), claims 5 and 14 by Ashby, FLIR, Zimmer, and Buisseret in view of Ostrovsky-Berman et al. (US 2010/0296718), and claims 7-8 and 16-17 by Ashby, FLIR, Zimmer, and Buisseret in view of Moctezuma de la Berrera et al. (US 2019/0069882)  have been infrared camera to FLIR Tools/Tools+ and display its live image stream on the Instruments tab” (12.1 General, pg. 30). It is known in the art that infrared cameras produce thermographic images, thus the FLIR Tools/Tools+ using data from an infrared camera reads on the claimed receipt of a plurality of thermal images. Further, Examiner respectfully disagrees that no “other prior art cited within the Office Action…provides any disclosure related to the use of thermal imaging for medical imaging uses or more specifically to map soft tissue.” Buisseret also discloses that “image data 20 can additionally or alternatively include anatomical data produced by, for example, x-ray imaging, x-ray computed tomography (CT), ultrasound imaging, thermography, photo acoustic imaging, laser scans, computer-assisted investigation, and other techniques” ([0034]). Thus, Buisseret discloses “that thermal imaging is a suitable replacement for MRI or ultrasound imaging in a medical application” (see Remarks, pg. 9). The section below regarding 103 rejections is updated to reflect this evidence. 
rd paragraph, pg. 10), is rebutted in that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). See MPEP 2145. Additionally, the FLIR and Zimmer references represent commercially available products in the field that would have been known to one of ordinary skill in the art, regardless of their inclusion in Applicant’s disclosure. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least in part, with x-ray and thermal map data labeled to identify where bone and soft tissue are connected” or “to identify corresponding outlines of skin” (emphasis added). The bolded text is indefinite as it is not defined by the claim, nor the does the specification provide a standard for ascertaining the requisite degree of the part labeled x-ray and thermal map data contributes to the training of the machine learning algorithm. Further, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For this reason, claims 1, 10, 19, and their dependents are indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US 2011/0093108) in view of User’s manual FLIR Tools/Tools+ (hereafter referred to as FLIR), Buisseret et al. (US 2013/0336553), and Zimmer Biomet Introduces the World's First CE Marked, X-Ray-Based Patient Specific Instrument System for Total Knee Replacement Surgery (hereafter referred to as Zimmer). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claims 1, 10 and 19, Ashby teaches the method (claim 1) and associated non-transitory machine-readable medium (claim 10) and system (claim 19) for generating a soft tissue and bone model of a patient (“the patient specific model can include bone and soft tissue” ([0012]).  
However, Ashby does not disclose the method comprising: receiving a plurality of thermal images or generating a thermal map of patient soft tissue by stitching together at least two of the plurality of thermal images;
It is noted that Ashby teaches that “bone surface information from 3D models built from CT images, which show only the bone, is combined with 3D models built from other imaging modalities which can display soft tissue, such as MRI images, or ultrasound images” ([0047]). This evidence teaches the plurality of images for soft tissue. As provided in the applicant’s own specification, the soft tissue can be imaged by thermal imaging since the “thermal map of soft tissue” is “based on a thermal image” ([0011], (paragraphs as numbered in applicant’s pre-grant publication US 2020/0138522) via the use of a well-known thermal imager that falls within the field of the instant application, such as the FLIR ONE Pro or FLIR E60 (Applicant’s specification [0015]). The accompanying software “can connect an infrared camera to FLIR Tools/Tools+ and display its live image stream on the Instruments tab” (12.1 General, pg. 30), such as the infrared thermal imagers FLIR ONE Pro or FLIR E60. The FLIR Tools/Tools+ software can further “create panoramas by stitching several smaller images into a larger one” (5th bullet point, pg. 6, FLIR). 
While Ashby does not explicitly teach that the “other imaging modalities which can display soft tissue” include thermography, Buisseret is relied on instead. Buisseret discloses a method for identifying regions of image data corresponding to different tissue types by different scans of a patient’s anatomy, which shares a technical field with the instant application. Specifically, Buisseret teaches that a “computer system 10 accesses the image data 20 image data 20 can additionally or alternatively include anatomical data produced by, for example, x-ray imaging, x-ray computed tomography (CT), ultrasound imaging, thermography, photo acoustic imaging, laser scans, computer-assisted investigation, and other techniques” ([0034]). Thus using infrared imagers like the FLIR ONE Pro or FLIR E60 with the FLIR Tools/Tools+ software to acquire thermography images “representing the patient’s anatomy” (Buisseret) corresponds to “imaging modalities which can display soft tissue” (Ashby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging modalities for soft tissue of Ashby with the thermal images as in Buisseret obtained and processed via the FLIR ONE Pro and Tools/Tools+ software, respectively, in order to create a panoramic thermal image of the object imaged that may not otherwise fit within a single imaging frame. This panoramic image corresponds to the thermal map. 
Further, Ashby does not teach accessing a 3D bone model of a bone of the patient anatomy generated from two x-ray images of the bone. Although Ashby does teach that “the present invention uses one or more x-ray images, combined with a statistical model, to provide patient specific anatomy of a joint, or other body part” ([0036]), wherein “preferably at least two images of the body part are captured” ([0009]). Instead, the X-ray-based Patient Specific Instrument, X-PSITM Knee System, as cited in applicant’s specification, which shares a technical field with the instant application for patient specific surgical planning that uses X-ray imaging, specifically “allows surgeons to use X-ray images to generate three-dimensional anatomic models” (1st paragraph, Zimmer).

This modification of Ashby further teaches using the thermal map, at least one of the two x-ray images, and the 3D bone model as inputs to a machine learning algorithm, the machine learning algorithm to output a 3D model of the patient anatomy including the bone and soft tissue of the patient anatomy: Ashby teaches via Fig. 1 “a schematic flow chart type diagram 100 illustrating the various data sources, inputs and outputs used by a statistical model 102…which can generate a 3D model of a patients [sic] anatomy which has highly accurate surfaces” ([0045]).  Further, “[b]one surface information from 3D models built from CT images, which show only the bone, is combined with 3D models built from other imaging modalities which can display soft tissue, such as MRI images, or ultrasound images. This can be achieved, for example, by building a single model from sets of registered MR and CT data from the same patient or using a separate MR soft tissue model which is registered to the bone surface by virtue of the similarity of the bone shape or other features” ([0047]). It is noted that in the modification of Ashby, the 3D bone model of at least one x-ray image as described by Zimmer replaces the “model sub-populations 114” in place of the CT 3D model, while the stitched infrared images as described by FLIR and Buisseret replace the MR soft tissue data. Further, it is inherent to the 3D bone model generated by Zimmer to include at least one of the two x-ray images, thus, by inclusion of the 3D bone model in building the single model of Ashby ([0047]), the X-ray images are necessarily included as input. 
Further, Buisseret teaches that “computer system 10 can use one or more artificial neural networks (ANNs) to determine the locations of anatomical landmark 46. For example, each reference model 30a-30e can include an ANN trained to detect anatomical landmarks in image data” ([0074]), wherein “the ANN 300 can be trained for anatomical landmark detection using any appropriate machine learning algorithm” ([0079]). The reference models define “image processing parameters and a template for detecting anatomical landmarks,” which necessarily rely on image data for the models “each corresponding to a different population of patients…distinguished by, for example, age, sex, size, or medical condition or deformity” ([0039]). In other words, the reference models are trained via a machine learning algorithm based on input data indicative of the demographics for each of the reference models. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the statistical model 102 of Ashby, whose inputs include image data (e.g., soft-tissue and x-ray images) with the machine learning algorithm as described in Buisseret as a well-known process to automate and improve the speed of anatomical modeling for surgical intervention. 
Buisseret further teaches outputting the 3D model for display via the output subsystem 120, which “includes an interface to provide segmented image data and data indicating the positions of detected anatomical landmarks. The output subsystem 120 can provide three-dimensional data to a manufacturing system” ([0086]). Thus, in the modification of Ashby, the interface of the output subsystem 120 of Buisseret can ouput the 3D model.

The modification of Ashby further teaches wherein the machine learning algorithm is trained (as conveyed above), at least in part, with x-ray and thermal map data labeled to identify locations where bone and soft tissue are connected. Buisseret specifically teaches that “a method of identifying anatomical landmarks includes: accessing first image data” (e.g., x-ray image data) “for a joint acquired using first measurement parameters and second image data” (e.g., stitched infrared image data) “for the joint acquired using second measurement parameters different from the first measurement parameters; identifying a region in the first image data corresponding to a first type of tissue of the joint; identifying a region in the second image data corresponding to a second type of tissue of the joint, the second type of tissue being different from the first type of tissue; generating segmented image data indicating the first region and the second region; and identifying one or more anatomical landmarks of the tissue indicated by the segmented image data” ([0012]). Further, “[t]he image data is MRI image data including T1-weighted scan data and T2-weighted scan data; and segmenting the image data includes segmenting T1-weighted scan data to identify boundaries corresponding to cortical bone and segmenting T2-weighted scan data to identify boundaries corresponding to cartilage. Selecting the model for the tissue based on the one or more identified features includes selecting a model that includes an artificial neural network trained to identify locations of one or more anatomical landmarks” ([0010]). First, while the instance here discloses MRI image data, the x-ray imaging” and “thermography.”  Second, the broadest reasonable interpretation of soft-tissue includes cartilage, and is further classified as such via paragraph [0012] of Ashby: “Soft tissues can include muscles, tendons, menisci, ligaments, articular cartilage and other non-bone structures of the human body.” Articular cartilage covers the ends of bones that articulate relative to one another at a joint, thus defining locations where bone and soft tissue are connected. Therefore, the segmented image data indicating cortical bone and cartilage – or bone and soft-tissue – corresponds to labeled image data representative of the x-ray and infrared thermography images. Further, by segmenting the two tissue types in images of joints, the locations where they are connected are necessarily identified.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image data 106 of Ashby with the image data 20 of Buisseret to include identified tissue types as model inputs to aid in determining the “boundaries corresponding to one or more tissues” (Buisseret, [0010]) for more accurate identification of “anatomical landmarks” targeted for surgical intervention.
	The machine-readable medium of claim 10 is further taught by Ashby in [0093]: “the present invention relate to computer readable media or computer program products that include program instructions and/or data (including data structures) for performing various computer-implemented operations.” Further, the training the machine learning algorithm at least in part, with x-ray and thermal map data labeled to identify corresponding outlines of skin is taught by paragraph [0012] of Buisseret as indicated above, where the first image data type and second image data type correspond to bone and skin tissue, respectively.  
system and processor coupled to memory of claim 19 is further taught by Ashby in [0092]: “Generally, embodiments of the present invention employ various processes involving data stored in or transferred through one or more computer systems. Embodiments of the present invention also relate to an apparatus for performing these operations. This apparatus may be specially constructed for the required purposes, or it may be a general-purpose computer selectively activated or reconfigured by a computer program and/or data structure stored in the computer.” The broadest reasonable interpretation of a processor includes a computer.

Regarding method claim 3 and machine readable medium claim 12, the modification of Ashby further teaches wherein generating the 3D bone model from a diagnostic x-ray as previously presented by the X-PSI Knee System for claims 1 and 10 (Zimmer) and as provided by applicant’s specification (“the image of the bone may be used to create a 3D model of the bone. In an example, multiple 3D models may be created, such as, in a knee, 3D models may be created for a femur, tibia, and fibula from the diagnostic x-ray (e.g., using an x-ray to 3D model technique, such as the X-ray-based Patient Specific Instrument, X-PSI™ Knee System for creating 3D models from Zimmer Biomet of Warsaw, Ind.)” [0016]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ashby with the X-PSI Knee System of Zimmer following the same motivations as previously conveyed for claim 1.

With regard to method claim 4 and machine readable medium claim 13, the modification of Ashby further teaches wherein a 3D bone model including a distal portion of a femur and a proximal portion of a tibia (304 in Fig. 3 which “shows a graphical representation of capturing x-ray images of the…knee 304” [0068], where the x-ray image of knee includes a distal portion of the femur and a proximal portion of a tibia which will necessarily be included in the 3D bone model derived from the x-ray images at that location; “The surgical preference data 104 indicates at least which joint or body part the surgical procedure is going to be carried out on so that the shape model can instantiate a model of the appropriate body parts for the surgical procedure, e.g. a tibia and femur for a knee replacement procedure” [0046]), and wherein the 3D bone models are used as inputs to the machine learning algorithm (as previously conveyed for claim 1).  

Regarding the method of claim 5 and machine readable medium of claim 14, the modification of Ashby teaches wherein the machine learning algorithm uses an outline of a patient anatomy other than the bone as a feature as previously conveyed for claim 1 by Buisseret in paragraph [0012]: “generating segmented image data indicating the first region and the second region; and identifying one or more anatomical landmarks of the tissue indicated by the segmented image data.” As disclose above for claim 1, the “first region” and “second region” refer to “a region in the first image data,” such as x-ray image data for imaging bone, “corresponding to a first type of tissue of the joint” and “a region in the second image data,” such as the stitched infrared image data for imaging cartilage, “corresponding to a second type of tissue of the joint, the second type of tissue being different from the first type of tissue.” Thus, the outline of the segmented image data corresponding to the “second region” corresponds to an outline of a patient anatomy other than the bone as a feature.

With regard to method claim 6 and machine readable medium claim 15, the modification of Ashby further teaches wherein the 3D model includes a combination of the 3D bone model and the thermal map in paragraph [0047]: “Bone surface information from 3D models built from CT images, which show only the bone, is combined with 3D models built from other imaging building a single model from…separate MR soft tissue model which is registered to the bone surface by virtue of the similarity of the bone shape or other features.” As previously conveyed for claim 1, the modification of Ashby with Zimmer, FLIR, and Buisseret produces a bone model from X-ray images and soft tissue model via thermography and image stitching teaches the output of “a single model” of a region including bone and soft tissue. 
Regarding method claim 9 and machine readable medium claim 18, the modification of Ashby teaches wherein outputting the 3D model includes generating a preoperative plan for surgical procedure using the 3D model: “The present invention does so by providing a modelling approach resulting in a model with a high level of surface accuracy which can be used to produce customised instruments, implants or to customise a surgical procedure to a specific patient's anatomy” (Ashby, [0006]).

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby, FLIR, Buisseret, and Zimmer as applied to parent claims 1, 10, and 19, respectively, and further in view of Schroeder (WO 2017/219021, of which US 2019/0328312 is relied upon for citation purposes as a US equivalent).
Regarding the method of claim 2, the machine readable medium of claim 11, and the system of claim 20, the modification of Ashby with FLIR and Buisseret as previously conveyed for claims 1, 10, and 19 teaches wherein generating the thermal map includes stitching together a plurality of images, but does not teach stitching together at least four thermal images, including thermal images captured from an anterior, a posterior, a medial, and a lateral position. Instead, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ashby with the image procedure of Schroeder in order to provide “imaging of a large portion or the entire surface of a 3-D object” ([0005]). 

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby, FLIR, Buisseret, and Zimmer as applied to parent claims 1 and 10, respectively, and further in view of Moctezuma de la Barrera et al. (US 2019/0069882).
Regarding the method of claim 7 and machine readable medium of claim 16, the modification of Ashby does not teach wherein the machine learning algorithm is a convolutional neural network (CNN) or a recurrent neural network (RNN). Instead, Moctezuma de la Barrera discloses a workflow of accurate registration of ultrasound imaging to co-modality imaging, which shares a technical field of bimodal imaging with the instant application. Specifically, Moctezuma de la Barrera teaches “at step 102, the object surface captured in the ultrasound imaging is detected and segmented. The workflow 100 includes a surface detection algorithm using the convolutional neural network (CNN), and in certain embodiments a fully convolutional neural network (f-CNN). In other words, the ultrasound imaging is segmented with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ashby, by setting the ANN of Buisseret as a CNN as described in Moctezuma de la Barrera since “a convolutional neural network (CNN) provides fast, robust, and accurate bone segmentation” (Moctezuma de la Barrera, [0010]). 

With regard to method claim 8 and machine readable medium claim 17, the modification of Ashby as previously conveyed for claim 7 and 16, teaches wherein the layers of the CNN or the RNN are used to match features of the at least one of the two x-ray images to features of the thermal map. Ashby teaches in [0047] that “building a single model…using a separate MR soft tissue model which is registered to the bone surface by virtue of the similarity of the bone shape or other features” suggests feature matching between the soft tissue images (acquired by FLIR thermal imaging) and bone (acquired by X-ray) via identified features in either image type. Since Ashby has been modified as conveyed for claims 7 and 16, the features identified and matched to produce the single model of bone and soft tissue are performed by the CNN machine learning algorithm. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rosa (US 8,571,633) discloses a method of identifying injury to soft connective tissues in complicated body joints deploys use of motion x-ray images as the joint moves to identify suspected abnormal pathology followed by Dynamic Upright MRI images of the joint under conditions that express the abnormal pathology.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793